Citation Nr: 1328595	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-27 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial higher evaluation than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION
 
The Veteran served on active duty from April 1951 to April 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a November 2007 decision, the RO assigned a 30 percent evaluation for service-connected PTSD.  Later, the RO increased the assigned evaluation to 50 percent for the entire period on appeal.  Despite the grant of this increased initial evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran claimed that he needed care for dental and eye problems.  These issues have been raised by the record in a February 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the underlying claims can be reached.  

The Board finds that the April 2012 examination is inadequate and a further opinion must be obtained.  

First, the Board finds that the April 2012 examiner only provided a diagnosis of PTSD in the examination report; however, in the August 2012 addendum, provided by the same examiner, the examiner noted that the Veteran's problems with maintaining relationships could be due to depression and cognitive decline/medical issues and not necessarily PTSD.  In contrast, the examiner who conducted the October 2007 VA examination diagnosed the Veteran with PTSD and depression and opined that the Veteran's depression was at least in part due to PTSD.  A clarification of all of the Veteran's current diagnoses and an opinion as to whether the other disabilities are due to his PTSD is needed to evaluate the severity of his PTSD symptoms.  

Furthermore, the April 2012 examiner noted that after reviewing the claims file, the Veteran had had no mental health treatment since 2007.  This does not appear to be the case.  In June 2009, the Veteran was admitted to the VA Emergency Department with complaints of worsening symptoms of PTSD and depression.  This treatment record may impact the examiner's determination of the severity of the Veteran's PTSD.

Since the April 2012 examination, VA treatment records have been associated with the claims file showing an increase in severity of his psychiatric disabilities as well as a diagnosis for psychosis in addition to PTSD and major depressive disorder.  See August 2012 treatment record; see also January 2013 VA treatment record.  In June 2012, the Veteran reported suicidal ideation but denied a plan or attempts.  The physician found the Veteran to be very depressed and referred him for a psychiatric evaluation.  In November 2012, the Veteran reported feeling sad and depressed.  In August 2013, the Veteran reported hearing mumbling and seeing hallucinations.  In the August 2012 treatment record, the Veteran was assigned a GAF score of 40 which is dramatically different from the GAF score of 55 assigned by the April 2012 examiner.  A GAF score of 55 denotes moderate symptoms while a GAF score of 40 reflects some impairment in reality.  The April 2012 examiner may have assigned the GAF score reflecting the Veteran's PTSD symptoms only, but clarification is needed as to whether any of his other psychiatric disabilities are caused by or aggravated by his PTSD symptoms.  

Further development and adjudication of the Veteran's claim for increase may provide evidence in support of his claim for a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all VA treatment records since January 2013.

2. Schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD.  The claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's PTSD and discuss the severity of those manifestations.  The examiner should discuss how the Veteran's PTSD impacts his employment and activities of daily living, and indicate whether PTSD renders the Veteran unemployable.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The examiner should provide diagnoses for all current psychiatric diagnoses.  The examiner should answer whether it is possible to differentiate what symptoms are attributatable to each diagnosis.  

If the examiner is able to differentiate what symptoms are attributable to each diagnosis, the examiner should provide an opinion as to whether it is as likely as not that the Veteran's current psychiatric disability is caused by the Veteran's PTSD.

The examiner should opine as to whether it is as likely as not that the Veteran's current psychiatric disabilities are aggravated (increased in severity beyond the natural course of the condition) by the service-connected PTSD.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  Review the examination reports for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue of entitlement to a higher initial evaluation for PTSD and the issue of entitlement to a TDIU on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Bethany L.  Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


